DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
Response to Amendment/Claim Status
Claims 1-20 are currently pending. Claims 1, 5, 9, 11 and 17 have been amended. No claims were cancelled; no new claims were added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5; 9, 10; 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2014/0252424 A1, hereafter Cai) in view of Hung et al (US 2014/0199837 A1-prior art of record, hereafter Hung) and Tsai et al (US 2014/0252412 A1-IDS, hereafter Tsai 412).
Re claim 1, Cai discloses in FIG. 2I (with references to FIGS. 2A-2H) a device comprising:
an n-type transistor (NFET; ¶ [0028]) on a substrate (112; ¶ [0028]), the transistor (NFET) comprising at least one gate stack (111; ¶ [0028]) and source (area under 120; ¶ [0030]) and drain (area under 120; ¶ [0030]) regions on opposite sides (left/right) of the at least one gate stack (111);

contact trenches (130; ¶ [0034]) in the dielectric (118/126) that extend down to the source and drain regions (120); and
material (raised 120; ¶ [0030]) in the contact trenches (130) on the source and drain regions (under 120), and wherein the material (120) is present entirely (completely) within the contact trenches (130) and are below (under vertically) a top (uppermost surface) of the at least one gate stack (111).

A.	Cai fails to disclose an epitaxial material in the contact trenches (130) on the source and drain regions (under 120), a crystalline phosphorous-doped layer in the contact trenches (130) on the epitaxial material, wherein the crystalline phosphorous-doped layer has a homogenous phosphorous concentration that is greater than about 1.5 x 1021 at./cm3, and wherein both the epitaxial material and the crystalline phosphorous-doped layer are present entirely within the contact trenches and are below a top of the at least one gate stack.

However,
Hung discloses in FIG. 11 (with references to FIGS. 2-10) a device comprising: an n-type transistor (NMOS; ¶ [0014]) on a substrate (100; ¶ [0012]), the transistor (NMOS) comprising at least one gate stack (108; ¶ [0013]) and source (area under 112A; ¶ [0013]) and drain (area under 112B; f [0013]) regions on opposite sides (left/right) of the at least one gate stack (108); a dielectric (dielectric laminate 128/130/132/178; ¶ [0013]; [0018] and [0026]) over (above) the st opening 148/2nd opening 158; ¶ [0018]-[0019]) in the dielectric (128/130/132) that extend down to the source and drain regions (under 112A/112B); an epitaxial material (selective epitaxial growth SiP 112A/112B; ¶ [0014]) in the contact trenches (148/158) on the source and drain regions (under 112A/112B), and wherein 
the epitaxial material (112A/112B) is present entirely (completely) within the contact 
trenches (148/158) and are below (under vertically) a top (uppermost surface) of the at least one gate stack (108).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cai by substituting its source/drain material for the epitaxial material (selective epitaxial growth SiP) in the contact trenches on the source and drain regions as disclosed by Hung, in order to add channel to the device (Hung; ¶ [0014]), which leads to increased carrier mobility.

B.	Cai and Hung fails to disclose a crystalline phosphorous-doped layer in the contact trenches (130) on the epitaxial material, wherein the crystalline phosphorous-doped layer has a homogenous phosphorous concentration that is greater than about 1.5 x 1021 at./cm3, and wherein both the epitaxial material and the crystalline phosphorous-doped layer are present entirely within the contact trenches and are below a top of the at least one gate stack.

However,
Tsai 412 discloses in FIG. 4A a device comprising: an n-type transistor (NFET 400A; ¶ [0020]) on a substrate (408A); a gate stack (unlabeled structure above channel 406A; ¶ [0020]); an epitaxial material (1st epitaxial material SiC 410A; ¶ [0020]) in 21 at./cm3 (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]), and wherein both the epitaxial material (410A) and the crystalline phosphorous-doped layer (412A) are below a top (uppermost surface) of the at least one gate stack (over channel 406A).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cai and Hung by forming the epitaxial material as a crystalline phosphorous-doped layer in contact trenches on epitaxial material, wherein the crystalline phosphorous-doped layer has a homogenous phosphorous concentration that is greater than about 1.5 x 1021 at./cm3, and wherein both the epitaxial material and the crystalline phosphorous-doped layer are present entirely within the contact trenches and are below a top of the at least one gate stack as disclosed by Tsai 412 to form a lower diffusion barrier while lowering contact resistivity and increasing electron mobility in the device channel resulting from strain (Tsai 412; ¶ [0009]-[0010]; [0013] and [0020]).

21 at./cm3 to about 1 x 1022 at./cm3, and ranges therebetween (greater 1.0 x 1021 at./cm3; ¶ [0016]-[0017]).
However, Tsai 412 discloses wherein the phosphorous concentration is from about 4 x 1021 at./cm3 to about 1 x 1022 at./cm3, and ranges therebetween (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]) for the strained devices discussed above for claim 1.

Re claims 3 and 4, Cai and Hung discloses the device of claim 1, wherein the epitaxial material (112A/112B of Hung) comprises phosphorous doped silicon (¶ [0014]); and wherein the epitaxial material has a formula Si1-xPx (SiP; ¶ [0014]) for the strained devices discussed above for claim 1.

Re claim 5, Cai and Hung discloses the device of claim 1, further comprising: 
spacers (left /right 132X; ¶ [0036]) alongside, and on top of, the at least one gate stack (111); and a metal liner (TiN; ¶ [0038]) lining (covering) the contact trenches (130), wherein the metal liner (TiN) is in direct contact with (physically touches) both the dielectric (118/126) and the spacers (132X) for the strained devices discussed above for claim 1.

Re claim 9, Cai discloses in FIG. 2I (with references to FIGS. 2A-2H) a device comprising:

a dielectric (dielectric laminate 118/126; ¶ [0030] and [0033]) over (above top and side surfaces) the transistor (NFET), wherein the dielectric (portion 126 of 118/126) extends horizontally (left-to-right) over the at least one gate stack (111);
contact trenches (1st opening 146/2nd opening 156; ¶ [0018]-[0019]) in the dielectric (128/130/132) that extend down to the source and drain regions (112A/112B);
and
a metal silicide layer (not shown; ¶ [0038]) in the contact trenches (130) on the source and drain regions (120), wherein the metal silicide layer has a doping concentration (unspecified n-type dopant and amount from 120), and wherein the metal silicide layer is present entirely within the contact trenches (130) and is below a top (uppermost surface) of the at least one gate stack (111).

A.	Cai fails to disclose the metal silicide layer has a homogenous phosphorous concentration that is greater than about 1.5 x 1021 at./cm3.
However,
Hung discloses in FIG. 11 (with references to FIGS. 2-10) a device comprising: a metal silicide layer (170; ¶ [0022]) in the contact trenches (146/156) on source and drain regions (112A/112B), wherein the metal silicide layer has a doping concentration (unspecified amount of phosphorus from SiP 112A/112B; ¶ [0014] and [0022]), and 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cai by substituting its silicided source/drain material for the epitaxial material (selective epitaxial growth SiP) in the contact trenches on the source and drain regions as disclosed by Hung, in order to add channel to the device (Hung; ¶ [0014]), which leads to increased carrier mobility.

B.	Cai and Hung fails to disclose the metal silicide layer (170) has a homogenous phosphorous concentration that is greater than about 1.5 x 1021 at./cm3.
However,
Tsai 412 discloses in FIG. 4A a device comprising: an n-type transistor (NFET 400A; ¶ [0020]) on a substrate (408A); a crystalline phosphorous-doped layer (silicon phosphate, SiP 412A; ¶ [0020]) in the contact trenches (recesses) on the epitaxial material (SiC 410A), wherein the crystalline phosphorous-doped layer (412A SiP) has a homogenous phosphorous concentration (uniform phosphorous concentration; ¶ [0010]; [0019]; and [0036]) that is greater than about 1.5 x 1021 at./cm3 (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]); and a metal silicide layer (231; ¶ [0041] and [0049]) on the source (402A; ¶ [0020]) and drain regions (404A; ¶ [0020]), wherein the metal silicide layer (231) has a doping concentration (unspecified; ¶ [0031]).
For the record, the metal silicide 170 forms from the underlying crystalline phosphorous-doped layer; and would thus have the same doping concentration of phosphorous (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]) since the metal reacts with the silicon of the layer to form the silicide (¶ [0027]). 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cai and Hung by forming the metal silicide layer from the crystalline doped layer on the epitaxial material as raised source drain junctions, wherein the metal silicide layer has a homogenous (uniform) phosphorous concentration that is greater than about 1.5 x 1021 at./cm3 as disclosed by Tsai 412 to form a lower diffusion barrier while lowering contact resistivity and increasing electron mobility in the device channel resulting from strain (Tsai 412; ¶ [0009]-[0010]; [0013] and [0020]).

Re claim 10, Cai discloses the device of claim 9, but fails to disclose wherein the phosphorous concentration is from about 4 x 1021 at./cm3 to about 1 x 1022 at./cm3, and ranges therebetween.
However, as discussed above for claim 9, the metal silicide layer (170) forms from the underlying crystalline phosphrous-doped; and would thus have the same doping concentration of phosphorous from about 4 x 1021 at./cm3 to about 1 x 1022 at./cm3 (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]) since the metal reacts with the silicon of the layer to form the silicide (¶ [0027]).



an n-type transistor (NFET; ¶ [0028]) on a substrate (112; ¶ [0028]), the transistor (NFET) comprising at least one gate stack (111; ¶ [0028]), source (area under 120; ¶ [0030]) and drain (area under 120; ¶ [0030]) regions on opposite sides (left/right) of the at least one gate stack (111), and spacers (left /right 132X; ¶ [0036]) alongside, and on top of the at least one gate stack (111);
a dielectric (dielectric laminate 118/126; ¶ [0030] and [0033]) over (above top and side surfaces) the transistor (NFET), wherein the dielectric (portion 126 of 118/126) extends horizontally (left-to-right) over the at least one gate stack (111);
contact trenches (1st opening 146/2nd opening 156; ¶ [0018]-[0019]) in the dielectric (128/130/132) that extend down to the source and drain regions (112A/112B);
a metal silicide layer (not shown; ¶ [0038]) in the contact trenches (130) on the source and drain regions (120), wherein the metal silicide layer has a doping concentration (unspecified n-type dopant and amount from 120), and wherein the metal silicide layer is present entirely within the contact trenches (130) and is below a top (uppermost surface) of the at least one gate stack (111);
a metal liner (TiN; ¶ [0038]) lining the contact trenches (130), wherein the metal liner (TiN) is in direct contact with (physically touches) both the dielectric (118/126) and the spacers (132X); and
a gap fill metal (W 140; ¶ [0038]) over the metal liner (TiN) filling the contact trenches (130).

A.	Cai fails to disclose wherein the metal silicide layer (170) has a homogenous phosphorous concentration that is greater than about 1.5 x 1021 at./cm3; and a metal liner lining the contact trenches.
However,
Hung discloses in FIG. 11 (with references to FIGS. 2-10) a device comprising: a metal silicide layer (170; ¶ [0022]) in the contact trenches (146/156) on source and drain regions (112A/112B), wherein the metal silicide layer has a doping concentration (unspecified amount of phosphorus from SiP 112A/112B; ¶ [0014] and [0022]), and wherein the metal silicide layer (170) is present entirely within the contact trenches (146/156) and is below a top (uppermost surface) of the at least one gate stack (108).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cai by substituting its silicided source/drain material for the epitaxial material (selective epitaxial growth SiP) in the contact trenches on the source and drain regions as disclosed by Hung, in order to add channel to the device (Hung; ¶ [0014]), which leads to increased carrier mobility.

B.	Cai and Hung fails to disclose wherein the metal silicide layer (170) has a homogenous phosphorous concentration that is greater than about 1.5 x 1021 at./cm3; and a metal liner lining the contact trenches.

However,
21 at./cm3 (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]); and a metal silicide layer (231; ¶ [0041] and [0049]) on the source (402A; ¶ [0020]) and drain regions (404A; ¶ [0020]), wherein the metal silicide layer (231) has a doping concentration (unspecified; ¶ [0031]).
For the record, the metal silicide 170 forms from the underlying crystalline phosphorous-doped layer; and would thus have the same doping concentration of phosphorous (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]) since the metal reacts with the silicon of the layer to form the silicide (¶ [0027]). 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cai and Hung by forming the metal silicide layer from the crystalline doped layer on the epitaxial material as raised source drain junctions, wherein the metal silicide layer has a homogenous (uniform) phosphorous concentration that is greater than about 1.5 x 1021 at./cm3 as disclosed by Tsai 412 to form a lower diffusion barrier while lowering contact resistivity and increasing electron mobility in the device channel resulting from strain (Tsai 412; ¶ [0009]-[0010]; [0013] and [0020]).
21 at./cm3to about 1 x 1022at./cm3, and ranges therebetween (see claims 2; and 10 above).

Re claim 20, Cai and Hung and Tsai 412 disclose the device of claim 17, wherein the gap fill metal (140) comprises a metal selected from the group consisting of tungsten (¶ [0038]), cobalt, and combinations thereof.

Claims 6-8; 11-16; and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Hung and Tsai 412 as applied to claim 1, and further in view of Sandhu et al (US 5723382 A-IDS, hereafter Sandhu).
Re claims 6-8; and 11-14, Cai and Hung and Tsai 412 disclose the device of claim 5; and claim 11, further comprising: spacers (left /right 132X; ¶ [0036]) alongside, and on top of, the at least one gate stack (111); and a metal liner (TiN; ¶ [0038]) lining (covering) the contact trenches (130), wherein the metal liner (TiN) is in direct contact with (physically touches) both the dielectric (118/126) and the spacers (132X), wherein the titanium nitride layer is present at the bottom (¶ [0038]) and along sidewalls (¶ [0038]) of the contact trenches (130); further comprising a gap fill metal (140; ¶ [0038]) filling the contact trenches (130) over the metal liner (TiN); and wherein the gap fill metal (140) comprises a metal selected from the group consisting of tungsten (¶ [0038]), cobalt, and combinations thereof, but fail to disclose wherein the metal liner comprises: a titanium layer on the crystalline phosphorous-doped layer, wherein the 

However,
Sandhu discloses in FIG. 6 (with references to FIGS. 3-5) a device comprising: a metal liner (silicide 51; col. 7, lines 14-27) lining a contact trench (opening 31; col. 6, lines 60-65); wherein the metal liner (51) comprises: a titanium layer (partially consumed Ti 35A; col. 7, lines 14-27), wherein the titanium layer (35A) is present only at a bottom (col. 7, lines 14-27) of the contact trenches (31); and a titanium nitride layer (41; col. 7, lines 27-33) on the titanium layer (35A); and a gap fill metal (conductive layer 62; col. 7, lines 27-33) filling the contact trench (31) over the metal liner (41); and wherein the gap fill metal (62) comprises a metal selected from the group consisting of tungsten, cobalt, and combinations thereof (tungsten; col. 7, lines 27-33).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the titanium layer metal liner lining the contact trench, wherein the titanium layer is present only at a bottom of the contact trenches; wherein the metal liner comprises: a titanium layer on the crystalline phosphorous-doped layer; and a titanium nitride layer on the titanium layer; a gap fill metal filling the contact trenches over the metal liner, wherein the gap fill metal comprises a metal selected from the group consisting of tungsten, cobalt, and combinations thereof of Sandhu with the structure of Cai and Hung and Tsai 412 to form low resistance contacts with improved diffusion barriers (Sandhu; col. 3, lines 52-58).
x (nickel-silicide; ¶ [0022]) the device of claim 9, but fail to further disclose wherein the metal silicide layer comprises titanium (Ti); and wherein the metal silicide layer has a formula TiSix.
However, Sandhu further discloses wherein a metal silicide layer (51; col. 7, lines 14-27) comprises titanium (Ti); and wherein the metal silicide layer (51) has a formula TiSix (col. 7, lines 14-27) further as part of the formation of low resistance external device contacts discussed above for claim 9.

Re claim 19, Cai and Hung and Tsai 412S disclose the device of claim 17, wherein the metal liner comprises: a titanium layer on the crystalline phosphorous-doped layer; and a titanium nitride layer on the titanium layer (see claim 12 above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1; 9; and 17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892